DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, 13, & 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16381501 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As per claim 1, claim 1 of the reference application provides similar limitations using substantially similar language with the exception that the reference application does not disclose that the high velocity layers have a first and second acoustic velocity (which is an inherent feature of a material), that the acoustic wave device is configured to generate a boundary acoustic wave having a velocity that is less than both the first acoustic velocity and the second acoustic velocity, or that the low velocity layer is a temperature compensation layer.
At the time of filing, it would have been obvious to one of ordinary skill in the art use a material such as silicon oxide that functions as both a low acoustic velocity layer and a temperature compensation layer, as both the present and reference applications disclose in claims 8 and 3, respectively, and as is well-understood in the art. It would have been further obvious for the acoustic velocity of the high velocity layers to be higher than the boundary acoustic wave velocity of the acoustic device as it is well-understood in the art that the phrasing “high velocity layers” with respect to acoustic resonators often refers to materials having acoustic wave velocities higher than that of the operational wave of an acoustic resonator, as per the high velocity layers commonly found in the art in acoustic reflectors (Bragg mirrors), and as commonly used to improved the function of acoustic devices, and as recognized by claim 2 of the reference application.
As per claims 2 & 4-5, the reference application discloses in claim 4 that the high velocity layers may both be silicon, and they may be the same material in claim 9, and thus have the same acoustic velocities.
As per claim 6, the reference application discloses the limitations of claim 6 using similar but broader language, such that either layer may be made of the listed materials.
As per claim 7, the reference application discloses in claims 7 & 8 the subject matter of claim 7 using substantially similar language.
As per claim 8 & 9, the reference application discloses in claims 3 & 10 the limitations using substantially similar language.
As per claims 13 & 20, the reference application discloses in claims 1 & 3-4 the limitations using substantially similar language.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 4-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US PGPub 20110109196), as cited by applicant.
As per claim 1:
Goto discloses in Fig. 11:
An acoustic wave device (plate wave element 2205) comprising: 
a piezoelectric layer (piezoelectric layer 205); 
an interdigital transducer electrode (comb-shaped electrodes 207) on the piezoelectric layer; 
high velocity layers (medium layers 208 & 209, [0054]) on opposing sides of the piezoelectric layer, the high velocity layers including a first high velocity layer having a first acoustic velocity and a second high velocity layer having a second acoustic velocity; 
and a temperature compensation layer (medium layers 211 &261, [0069]) positioned between the first high velocity layer and the piezoelectric layer, the acoustic wave device being configured to generate a boundary acoustic wave having a velocity that is less than both the first acoustic velocity and the second acoustic velocity ([0056]).

	As per claim 2:
Goto discloses in Fig. 11:
the first acoustic velocity is substantially the same as the second acoustic velocity (may be made of one of the listed materials of [0063]).

	As per claim 4:
	Goto discloses in Fig. 11:
		the first high velocity layer is a silicon layer ([0054]).

	As per claim 5:
	Goto discloses in Fig. 11:
		The second high velocity layer is a second silicon layer ([0054, 0063]).

	As per claim 6:
	Goto discloses in Fig. 11:
the first high velocity layer includes at least one of silicon nitride, aluminum nitride, diamond, quartz, or spinel ([0054]).

	As per claims 7 & 16-17:
	Goto discloses in Fig. 11:
the piezoelectric layer is either a lithium tantalate layer or a lithium niobate layer ([0052]).
	
As per claim 8:
Goto discloses in Fig. 11:
	the temperature compensation layer includes silicon dioxide ([0068]).

	As per claims 9 & 14:
	Goto discloses in Fig. 11:
the boundary acoustic wave has a wavelength of λ and the high velocity layers have a thickness in a range from 1λ to 10λ ([0068]).

	As per claims 10 & 18:
	Goto discloses in Fig. 11:
the interdigital transducer electrode is in contact with the piezoelectric layer on a side of the piezoelectric layer facing the temperature compensation layer (medium layer 211).

	As per claims 11 & 19:
	Goto discloses in Fig. 11:
the interdigital transducer electrode is in contact with the piezoelectric layer on a side of the piezoelectric layer that is opposite to the temperature compensation layer (medium layer 261).

	As per claims 12 & 15:
	Goto discloses in Fig. 11:
the boundary acoustic wave has a wavelength of λ and the piezoelectric layer has a thickness of less than 2λ ([0068]).

	As per claim 13:
	Goto discloses in Fig. 11:
	An acoustic wave device (plate wave element 2205) comprising: 
a piezoelectric layer (piezoelectric layer 205); 
an interdigital transducer electrode (comb-shaped electrodes 207) on the piezoelectric layer; 
silicon layers on opposing sides of the piezoelectric layer (medium layers 208 & 209, [0054]); 
and a silicon dioxide layer (medium layers 211 &261, [0069]) disposed between one of the silicon layers and the piezoelectric layer, the acoustic wave device being configured to generate a boundary acoustic wave at an interface of the piezoelectric layer and the interdigital transducer electrode ([0068]).

	As per claim 20:
	Goto discloses in Fig. 11:
	An acoustic wave filter (plate wave element 2205, [0073]) comprising: 
a piezoelectric layer (piezoelectric layer 205); 
an interdigital transducer electrode (comb-shaped electrodes 207) on the piezoelectric layer; 
silicon layers on opposing sides of the piezoelectric layer (medium layers 208 & 209, [0054]); 
and a silicon dioxide layer (medium layers 211 &261, [0069]) disposed between one of the silicon layers and the piezoelectric layer, the acoustic wave device being configured to generate a boundary acoustic wave ([0068]), and the acoustic wave filter configured to filter a radio frequency signal (being a phone filter, [0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over an alternative interpretation of Goto (US PGPub 20110109196), as cited by applicant.
As per claim 20:
Goto discloses in Fig. 11:
	An acoustic wave filter (plate wave element 2205, [0073]) comprising: 
a piezoelectric layer (piezoelectric layer 205); 
an interdigital transducer electrode (comb-shaped electrodes 207) on the piezoelectric layer; 
silicon layers on opposing sides of the piezoelectric layer (medium layers 208 & 209, [0054]); 
and a silicon dioxide layer (medium layers 211 &261, [0069]) disposed between one of the silicon layers and the piezoelectric layer, the acoustic wave device being configured to generate a boundary acoustic wave ([0068]).
In the alternative interpretation, Goto does not disclose that the acoustic wave filter is configured to filter a radio frequency signal.
	At the time of filing, it would have been obvious to one of ordinary skill in the art
For the acoustic wave filter to be configured to filter a radio frequency signal, as a common range of frequencies used for portable phone communications systems, as is well-understood in the art.

	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over an alternative interpretation of Goto (US PGPub 20110109196), as cited by applicant, in view of Kando et al. (US PGPub 20140203893), as cited by applicant.
	Goto does not disclose:
		the first acoustic velocity is different than the second acoustic velocity.
	Kando et al. discloses in Fig. 34B:
		A boundary acoustic wave resonator ([0123]):
Wherein a piezoelectric material may be surrounded by high acoustic velocity layers (medium layer 3 and dielectric layer 45), wherein the high acoustic velocity layers may comprise different materials (aluminum nitride for 45, [0123], and silicon nitride for medium layer 3, [0064]) and placed on a support substrate (2) comprising aluminum oxide ([0063]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the first acoustic velocity to be different than the second acoustic velocity, as both layers may be made of silicon nitride or aluminum nitride, and a supporting layer may be added to one of the high velocity layers comprising aluminum oxide to provide the benefit of a  handling substrate that provides structural support that prevents warping, as is well-understood in the art, as a variation of the acoustic device of Goto that implements the materials discussed therein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel S Outten/Primary Examiner, Art Unit 2843